DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1a, corresponding to claims 1, 2, 9-14, and 19-20 in the reply filed on 10/3/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11-13, 19, and 20 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Stelzl et al., US 6,838,739.
Regarding claim 1, Stelzl (figure 1) teaches an apparatus comprising:
a package (combination of elements 1-10, 15 & 16);
a layer 11-14 coupled to a side of the package (1-10, 15 & 16), wherein an identification mark (figure 2 & column 1, lines 8-19) associated with the package (1-10, 15 & 16) is etched into the layer 11-14 to provide a visible identification (figure 2 & column 1, lines 8-19) on the package (1-10, 15 & 16).
With respect to claim 2, Stelzl (figure 1) teaches the layer is an electromagnetic interference (EMI) shielding layer 11-14 (column 3, lines 49-53) to protect the package (1-10, 15 & 16) from EMI.
As to claim 9, Stelzl teaches the layer is sprayed or sputtered (column 2, lines 17-20) onto the side of the package.
In re claim 11, Stelzl teaches an adhesive material (column 3, lines 64-66:wherein the foil is an adhesive) position between the side of the package (1-10, 15 & 16) and the layer 11-14.
Concerning claim 12, Stelzl (figure 1) teaches a system comprising:
a package (1-10, 15 & 16), including a layer 11-14 coupled to a side of the package (1-10, 15 & 16), wherein an identification mark (figure 2 & column 1, lines 8-19)  associated with the package (1-10, 15 & 16) is etched (column 4, lines 25-31:laser etching) into the layer 11-14 to provide a visible identification (figure 2 & column 1, lines 8-19) of the package (1-10, 15 & 16); and
a substrate (column 3, lines 34-40) electrically or physically coupled (through  10) with the package (1-10, 15 & 16).
Pertaining to claim 13, Stelzl teaches the layer 11-14 is an electromagnetic interference (EMI) shielding layer 11-14 (column 3, lines 49-53) to protect the package (1-10, 15 & 16) from EMI.
	In claim 19, Stelzl teaches the layer is sprayed or sputtered (column 2, lines 17-20) onto the side of the package.
Regarding claim 20, Stelzl teaches an adhesive material (column 3, lines 64-66:wherein the foil is an adhesive) position between the side of the package (1-10, 15 & 16) and the layer 11-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzl et al., US 6,838,739, as applied to claim 12 above.
With respect to claim 10, Stelzl teaches the EMI-blocking material includes a selected one of silver, copper, or graphite (column 2, lines 1-31 & column 4, lines 15-31), and though Stelzl fails to teach the layer 11-14 includes a polymer resin matrix with EMI-blocking material within the matrix, 	it would have been obvious to one of ordinary skill in the art at the time of the invention to use a polymer resin matrix with EMI-blocking material within the matrix in the invention of Stelzl because such a matrix is a commonly known and used alternative to a metal layer.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 14, Stelzl (figure 1) broadly teaches the side of the package includes silicon or a molding compound by teaching the side of the package is a chip 1 and though Stelzl fails to specifically teach the chip 1 is made of silicon it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon in the invention of Stelzl because silicon is a conventionally known and used chip material. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        12/14/2022